[Cite as State ex rel. Joyce v. State Teachers Retirement Sys. , 2021-Ohio-4279.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State ex rel. Beverly Joyce,                             :

                 Relator,                                :                   No. 20AP 507

v.                                                                   (REGULAR CALENDAR)
State Teachers Retirement System of Ohio, :

                 Respondent.                             :



                                          D E C I S I O N
                                     Rendered on December 7, 2021


                 On brief:. Herdman Yeager, LLC, and Carol Herdman, for
                 relator.

                 On brief:. Dave Yost, Attorney General, Samuel A. Peppers,
                 III, and Mary Therese J. Bridge, for respondent.

                                              IN MANDAMUS

JAMISON, J.
        {¶ 1} Relator, Beverly Joyce, has filed an original action requesting this court issue
a writ of mandamus ordering respondent, State Teachers Retirement System of Ohio
("'STRS"'), to vacate a decision by STRS board denying relator's application for disability
benefits, and enter an order granting disability benefits.
        {¶ 2}     This matter was referred to a magistrate of this court pursuant to
Civ.R. 53(C) and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate issued
the appended decision, including findings of fact and conclusions of law, recommending
this court deny relator's request for a writ of mandamus. Relator filed no objections.
I. FACTS AND PROCEDURAL HISTORY
No. 20AP-507                                                                               2


       {¶ 3} Relator is a member of STRS through her employment as a high school
teacher for the North Royalton City School District.        Relator submitted an undated
application for STRS disability benefits that was received on March 29, 2019.
       {¶ 4} Relator submitted an attending physician report and extensive medical
records with her disability application.     Relator's attending physician described two
conditions that were disabling. Relator's symptoms began suddenly on May 15, 2017. After
the onset of symptoms, relator has been treated by numerous health professionals,
including attending physicians, physical therapist, and neurologists. She has submitted to
various tests, including, but not limited to, MRI, medication, and vestibular therapy.
       {¶ 5} By letter dated June 18, 2019, STRS' Medical Review Board notified relator
that it recommended a denial of disability benefits. In a letter dated August 16, 2019, STRS
confirmed denial of disability benefits. Relator timely appealed the STRS board's decision.
       {¶ 6} Relator submitted additional medical records in connection with her appeal.
The Medical Review Board requested an additional examination by a neurologist who
concluded that relator would not be physically or mentally incapacitated from her most
recent job duties.
       {¶ 7} Relator provided additional documents for review by the neurologist who
produced a second report and renewed his opinion as follows: "'Ms. Joyce's history,
updated medical record review, and physical exam provide sufficient credible evidence that
she is not disabled per the STRS Ohio definition of disability."' (Magistrate's Decision at ¶
56.) The STRS disability review panel heard relator's application on August 19, 2020 and
upheld its previous determination to deny relator's disability applications.
       {¶ 8} Relator filed her complaint in mandamus on October 30, 2020. On August
31, 2021, the magistrate issued a decision and recommendation. The magistrate also
provided notice to the relator of the opportunity under Civ.R. 53(D)(3) to object to the
findings of fact and conclusions of law in the decision.
II. STANDARD OF REVIEW
       {¶ 9} "'If no timely objections are filed, the court may adopt a magistrate's decision
unless it determines that there is an error of law or other defect evident on the face of the
magistrate's decision."' Civ.R. 53(D)(4)(c). See, e.g., State ex rel. Armengau v. French,
10th Dist. No. 16AP-223, 2016-Ohio-5342, ¶ 3 ("'Finding no error or other defect on the
No. 20AP-507                                                                                3


face of the magistrate's decision, we adopt the decision of the magistrate as our own,
including the findings of fact and conclusions of law."'). "'Whether or not objections are
timely filed, a court may adopt or reject a magistrate's decision in whole or in part, with or
without modification. A court may hear a previously-referred matter, take additional
evidence, or return a matter to a magistrate."' Civ.R. 53(D)(4)(b).
III. LEGAL ANALYSIS
             {¶ 10} Civ.R. 53(D)(3)(b) provides that:

              A party may file written objections to a magistrate's decision
              within fourteen days of the filing of the decision, whether or not
              the court has adopted the decision during that fourteen-day
              period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely
              files objections, any other party may also file objections not later
              than ten days after the first objections are filed. If a party makes a
              timely request for findings of fact and conclusions of law, the time
              for filing objections begins to run when the magistrate files a
              decision that includes findings of fact and conclusions of law.

       {¶ 11} Pursuant to Civ.R. 53(D)(4)(c), "'[i]f no timely objections are filed, the court
may adopt a magistrate's decision, unless it determines that there is an error of law or other
defect evident on the face of the magistrate's decision."'
       {¶ 12} Accordingly, "'[f]inding no error of law or other defect on the face of the
magistrate's decision, this court adopts the magistrate's decision as our own, including the
findings of fact and conclusions of law. In accordance with the magistrate's decision, we
deny relator's requested writ of mandamus."' State ex rel. Ball v. Indus. Comm., 10th Dist.
No. 16AP-446, 2017-Ohio-1381, ¶ 3.
                                                                  Writ of mandamus denied.


                   DORRIAN, P.J., and LUPER SCHUSTER, J., concur.
                                     _____________
No. 20AP-507                                                                          4


                                       APPENDIX
                          IN THE COURT OF APPEALS OF OHIO

                               TENTH APPELLATE DISTRICT

State ex rel. Beverly Joyce,                 :

              Relator,                       :

v.                                           :                   No. 20AP-507

State Teachers Retirement System of Ohio, :                   (REGULAR CALENDAR)

              Respondent.                    :


                          MAGISTRATE'S DECISION

                                Rendered on August 31, 2021


              Herdman Yeager, LLC, and Carol Herdman, for relator.

              Dave Yost, Attorney General, Samuel A. Peppers, III, and
              Mary Therese J. Bridge, for respondent.


                                     IN MANDAMUS

       {¶ 13} Relator, Beverly Joyce, seeks a writ of mandamus from this court ordering

respondent, State Teachers Retirement System of Ohio ("'STRS"'), to vacate a decision by

the STRS board denying relator's application for disability benefits, and enter an order

granting such benefits.


Findings of Fact:
       {¶ 14} 1. Relator is an STRS member through her employment as a high school

teacher for the North Royalton City School District.
No. 20AP-507                                                                             5


       {¶ 15} 2. Relator applied for STRS disability benefits. Her undated application was

received by STRS on March 29, 2019. (Stip. at 6.)

       {¶ 16} 3. With her disability application, relator submitted an attending physician

report and extensive medical records. Ghai Lu, M.D., submitted an attending physician

report describing his treatment for relator's condition of "'vertigo due to [bilateral]

vestibular disorder,"' and treatment for dyslipidemia. (Stip. at 15.) Dr. Lu described both

conditions as disabling.

       {¶ 17} 4. Relator underwent an independent medical examination by Blaize

O'Brien, M.D., on May 31, 2019. (Stip. at 87.) Dr. O'Brien's report, dated June 3, 2019,

described relator's expressed complaints:

              Patient is a 39-year-old-female who is here for STRS
              evaluation for dizziness. She states that 2 years ago she woke
              up suddenly with the sensation that she was being pulled to
              the left. This persisted throughout the day. The next day she
              had severe spinning vertigo. She does not recall having any
              nausea or vomiting with this. She saw her ENT who found no
              obvious abnormalities. She went to the emergency room
              where she was given the diagnosis of "'vertigo."' She
              subsequently has had extensive work-up. She at one point was
              told that she had vestibular neuronitis. An MRI showed no
              masses or lesions. She had a VNG which was normal. She had
              rotational chair test which was normal. She has been given the
              tentative diagnosis of vestibular migraines. She has been on
              [buspirone] with no benefit. She [has] seen neurology as well
              as neurotology. To this point no treatments or specific
              intervention helpful. The patient continues to feel that she
              gets pulled to the left frequently. The symptoms can fluctuate
              in intensity. She feels that she is not able to perform her
              normal daily activities. She works as a[n] English teacher and
              has lost of problems with movement. She feels she cannot
              drive effectively and her symptoms are exacerbated by
              reading. She has been in vestibular therapy with no significant
              improvement of her symptoms. At this point she is not having
              any headaches associated with the off-balance/pulling
              sensation and she feels that her migraines are under good
              control. She feels that reading fine print or walking down [an
              isle] such as a grocery store makes her symptoms worse.
No. 20AP-507                                                                                    6




       {¶ 18} Dr. O'Brien reported the following assessment from his examination of

relator and his review of her previous medical records:

                 A sensation of constantly being "'pulled to the left"' of unclear
                 etiology. I find no abnormalities on her physical examination.
                 Testing performed including audiogram, MRI, VNG, and
                 rotational testing have all been normal. Specifically I find no
                 obvious otologic pathology. Given lack of physical exam
                 evidence as well as lack of evidence on objective testing of a
                 specific abnormality I do not believe this patient is disabled
                 from any otolaryngologic pathology.


                 I have no doubt that the patient is suffering and that her
                 symptoms are real. However I can find no specific
                 abnormality or give her any type of diagnosis or prognosis. I
                 would suggest evaluation by a neurologist within the STRS
                 system should she want to continue to pursue disability.


(Stip. at 87.)

       {¶ 19} 5. Relator's symptoms began suddenly on May 15, 2017 when she woke up

and felt as if her "'entire world was tilted to the left 90 degrees."' (Tr. at 8.) Relator further

described her initial symptoms:

                 I fell out of bed, and everything looked like I was in a fun
                 house. Everything was pulled and tilted to the left, and that
                 feeling of being pulled or swayed to the left has never gone
                 away since. I managed to go to work that day, and I had to
                 meet with one of the assistant principals first thing in the
                 morning because * * * I could barely even sit in the chair in his
                 office. I had to clutch the arms of the chair to stay upright.

(Tr. at 8.)

       {¶ 20} 6. Relator experienced difficulty walking down hallways or aisles of desks as

part of her work, and symptoms would be triggered by the noise and activity when

supervising the lunchroom. (Tr. at 8-9.) Her employer attempted to accommodate her
No. 20AP-507                                                                              7


condition by rearranging classrooms with different desks but symptoms would still be

triggered by unexpected movement in relator's peripheral vision. (Tr. at 9.) Relator also

experienced severe symptoms when driving or looking at a computer monitor. (Stip. at 9-

10.)

       {¶ 21} 7. After the onset of symptoms, relator was treated by Steven Ball, M.D., on

May 30, 2017 at the Cleveland Clinic. (Stip. at 66.) Dr. Ball's notes described her reported

symptoms of "'tilting"' and nausea, which became worse with driving or computer use. Dr.

Ball reviewed an MRI report dated June 7, 2017, which was negative for lesions. (Stip. at

67.)

       {¶ 22} 8. Relator received chiropractic treatment from June to October 2017 with

Shannon Francis, D.C. Relator also underwent physical therapy between June 2017 and

April 2018 with various providers. (Stip. at 109, 146.) Relator continued to experience

headaches, dizziness, and nausea. (Stip. at 110.) The treating physical therapist, Laurie

Zimcosky, opined that relator suffered from cervicogenic headaches. (Stip. at 110, 112.)

These did not improve with physical therapy and treatment. (Stip. at 22.)

       {¶ 23} 9. Relator saw neurologist Deborah Ewing-Wilson, D.O., for the first time on

December 6, 2017. (Stip. at 22.) Dr. Ewing-Wilson produced a report on the same date

describing her observations. Dr. Ewing-Wilson noted that relator had been diagnosed

Chiari malformation of the cerebellum following an MRI in 2012. (Stip. at 22.) Dr. Ewing-

Wilson concluded by diagnosing relator with vestibular migraines and prescribed

Buspirone at 10 milligrams daily, increased twice daily as needed. (Stip. at 26.) Dr. Ewing-

Wilson also recommended supplements and avoidance of migraine triggers. (Stip. at 26.)
No. 20AP-507                                                                                 8


       {¶ 24} 10. Relator saw Dr. Ewing-Wilson again on May 10, 2018 and reported that

after 12 weeks of vestibular therapy her symptoms were improving, and she planned to

return to work the following week. (Stip. at 33.)

       {¶ 25} 11. Relator saw Dr. Lu on July 23, 2018 and reported that when she returned

to work, her symptoms immediately worsened leading relator to consider filing for

disability. (Stip. at 51.)

       {¶ 26} 12. Seen again by Dr. Ewing-Wilson on March 14, 2019, relator reported a

decrease in migraine frequency but continuing feelings of severe imbalance, still triggered

by reading small print or walking in hallways. Relator reported that she had resigned from

her teaching position at the end of the school year because of her inability to function in the

school environment. (Stip. at 38.) Dr. Ewing-Wilson's report from this visit stated as

follows:

                 Migraines have resolved, but patient has persistent balance
                 issues with motion and changes in position. Did well with
                 vestibular therapy, but symptoms have returned despite doing
                 exercises. Neurological exam is completely normal. She is
                 going to apply for disability through the teacher's association.


                 ***


                 [Recommendation]: I think you should see a neuro-otologist.


(Stip. at 42.)

       {¶ 27} 13. Neurologist Alan Hoffer, M.D., evaluated relator on August 5, 2019 and

reviewed her 2012 and 2017 MRI tests. Dr. Hoffer concluded it was unlikely that the Chiari

malformation was the cause of relator's symptoms and referred her to a neuro-otologist.
No. 20AP-507                                                                                 9


(Stip. at 163.) Subsequent testing indicated that relator's symptoms were caused by atypical

migraines not related to the Chiari malformation or a vestibular disorder. (Stip. at 165.)

       {¶ 28} 14. Neurologist Assaf Shaikh, M.D., evaluated relator on February 5, 2020.

Dr. Shaikh noted relator's previous normal MRI results and concluded that the Chiari

malformation was small and did not explain her symptoms. (Stip. at 192.) Dr. Shaikh

recommended         continuing   vestibular   rehabilitation   and   inquiry    into   whether

decompression could elevate symptoms. (Stip. at 192.)

       {¶ 29} 15. Relator resumed vestibular therapy on February 21, 2020. (Stip. at 198.)

       {¶ 30} 16. Three members of the STRS Medical Review Board reviewed relator's

records to formulate a recommendation on her disability application.

       {¶ 31} 17. Claire Wolfe, M.D., noted that Dr. O'Brien concluded that relator was not

disabled. Dr. Wolfe personally concluded:

                 [Relator] has symptoms of imbalance but without any
                 neurologic ENT abnormalities on physical examinations or
                 testing. She does not report falling or sustaining injuries. She
                 continues to drive. Her school has made the accommodations
                 she requested. There does not seem to be an objective reason
                 why Ms. Joyce cannot continue teaching English.


(Stip. at 96.)

                 18. Mark Cooperman, M.D., opined that relator was not disabled:
                 Despite her subjective symptoms, there are no objective
                 findings, either on physical examination or extensive
                 diagnostic testing, that would prevent her from performing
                 her teaching duties. Currently, she is working three days a
                 week at an elementary school library. It is my
                 recommendation that her disability application be denied.

(Stip. at 97.)
No. 20AP-507                                                                             10


       {¶ 32} 19. James N. Allen, M.D., opined that based on relator's medical history and

particularly the independent medical examination by Dr. O'Brien, relator did not suffer

from an objective disabling condition:

                 In summary, this STRS member has resolved vestibular
                 migraines but still has subjective vertigo that is not
                 accompanied by any objective evidence of impairment. I
                 recommend that disability retirement be denied.

(Stip. at 95.)

       {¶ 33} 20. By letter dated June 18, 2019, Martin J. Gottesman, M.D., on behalf of

STRS' Medical Review Board, informed relator that it recommended a denial of disability

benefits. (Stip. at 98.) STRS confirmed denial by the STRS board of disability benefits in a

letter dated August 16, 2019. (Stip. at 222.)

       {¶ 34} 21. Relator timely appealed the STRS board's decision. (Stip. at 225.)

       {¶ 35} 22. Relator submitted additional medical records in connection with her

appeal. Dr. O'Brien reviewed the additional materials and produced a report dated January

27, 2020. (Stip. at 177.) Dr. O'Brien indicated that after review of all additional medical

records, he maintained his impression that there was no identifiable pathology in relator's

ears or vestibular system to cause her symptoms, and relator was not physically or mentally

incapacitated from her most recent job duties for 12 continuous months from the

application time. (Stip. at 178.)

       {¶ 36} 23. The Medical Review Board requested an additional examination of

relator by Gerald Steiman, M.D., a neurologist. (Stip. at 262.) Relator saw Dr. Steiman on

February 20, 2020 for a physical examination followed by Dr. Steiman's review of relator's

medical records and job description. (Stip. at 180.) Noting conflicting opinions in the
No. 20AP-507                                                                            11


medical record regarding the impact of relator's Chiari malformation, Dr. Steiman opined

as follows:

                  Ms. Joyce's history, medical record review, and physical exam
                  provide sufficient credible evidence that she has a temporary
                  impairment. The temporary impairment is due to her
                  subjective complaints. Although her subjective complaints
                  have not been substantiated by diagnostic studies, it is
                  apparent that the appropriate diagnostic studies have not
                  been performed. I would recommend Ms. Joyce undergo the
                  appropriate diagnostic studies to assess whether or not her
                  symptom complex is due to a symptomatic Chiari
                  malformation. Once a firm diagnosis is noted, a further
                  opinion will be forthcoming.


(Stip. at 183.)

       {¶ 37} Dr. Steiman therefore concluded that relator would not be considered

physically or mentally incapacitated from her most recent job duties for 12 continuous

months, and recommended re-examination in 6 months. (Stip. at 186.)

       {¶ 38} 24. Relator provided additional documents for review by Dr. Steiman, who

produced a second report dated April 14, 2020. (Stip. at 203.) Dr. Steiman noted that

relator had begun vestibular therapy on February 21, 2020, the day following his previous

February 20, 2020 exam. (Stip. at 204.) Dr. Steiman noted his prior conclusion of

temporary impairment, and renewed his opinion as follows:

                  Ms. Joyce's history, updated medical record review, and
                  physical exam provide sufficient credible evidence that she is
                  not disabled per the STRS Ohio definition of disability.


(Stip. at 204.)

       {¶ 39} 25. Pursuant to a renewed request from the STRS Medical Review Board

dated April 6, 2020, Dr. O'Brien also reviewed the additional medical records and again

issued a recommendation dated June 2, 2020 that in his opinion, relator was not physically
No. 20AP-507                                                                             12


or mentally incapacitated from her most recent job duties for 12 continuous months from

the date of application. (Stip. at 206-07.)

       {¶ 40} 26. Relator's medical records were again considered by three physicians for

their recommendations to the Medical Review Board. (Stip. at 208-13.) Drs. Allen and

Wolfe again concluded that relator had subjective vertigo without objective evidence of

impairment and recommended denial of her disability application.           Dr. Cooperman

concluded that relator's Chiari malformation was small, did not require surgical treatment,

and was not thought to be responsible for her symptoms. Dr. Cooperman further stated:

"'It is my recommendation that her application for disability retirement be denied."' (Stip.

at 211.)

       {¶ 41} 27. Dr. Gottesman notified relator by letter dated June 5, 2020 that the

Medical Review Board did not find evidence contrary to its previous decision and would

again recommend denial, and the disability review panel would evaluate relator's appeal on

the week of June 15, 2020. (Stip. at 273.)

       {¶ 42} 28. STRS informed relator by letter dated June 9, 2020 that her appeal

hearing would be heard on June 17, 2020. (Stip. at 275.) STRS then granted a continuance

request by relator's counsel but denied a request to submit additional medical information

because the evidentiary deadline had passed. (Stip. at 278-80.)

       {¶ 43} 29. The STRS disability review panel heard relator's application on

August 19, 2020. (Stip. at 290.) Relator testified by telephone. Relator described her

symptoms and their impact on her ability to perform her teaching duties. The most

significant effect was the limitation on her ability to read either printed material or

computer screens. Her ability to move about the classroom was impaired, even when she

began using a rolling chair rather than walking. She experienced six-week vertigo cycles
No. 20AP-507                                                                                  13


that would peak with episodes in which she could only stop the spinning sensations by

dropping to the floor and curling up in a ball, which was unsafe for herself and her students.

These episodes would leave her mentally impaired for the following week and one-half.

        {¶ 44} Relator described her consultation with Dr. Steiman in very negative terms.

She stated that Dr. Steiman had disparaged the opinions of her previous treating physicians

and recommended an unrealistic referral to a specialist out of state and out of network, and

he had exhibited coarse behavior and a rude, dismissive attitude throughout.

        {¶ 45} The STRS board upheld its previous determination and denied relator's

disability applications by order dated August 20, 2020:

              Based on the Disability Review Panel's conclusions and review
              of the entire medical record, on August 20, 2020, it was
              moved by Ms. Correthers, seconded by Dr. Hunt, that the
              previous position of the Retirement Board be affirmed and
              that disability benefits be denied.


(Stip. at 290.)
        {¶ 46} 30. Relator filed her complaint in mandamus with this court on October 30,

2020.

        {¶ 47} 31. The certified administrative record was filed on December 28, 2020.

        {¶ 48} 32. On January 4, 2021, relator filed an additional submission consisting of

the transcript of proceedings before the STRS board on August 19, 2020, which had been

omitted from the administrative record.




Discussion and Conclusions of Law:
        {¶ 49} In order to obtain a writ of mandamus from this court, relator must show a

clear legal right to the requested relief, a clear legal duty on the part of STRS to provide such
No. 20AP-507                                                                                14


relief, and the lack of an adequate remedy in the ordinary course of law. State ex rel.

Withers v. State Teachers Retirement Sys., 10th Dist. No. 17AP-124, 2017-Ohio-7906, ¶ 19.

A clear legal right exists where the board abuses its discretion by entering an order that is

not supported by some evidence. State ex rel. Schaengold v. Ohio Pub. Emps. Retirement

Sys., 114 Ohio St.3d 147, 2007-Ohio-3760, ¶ 19. "'[T]he presence of contrary evidence is

immaterial, so long as the 'some evidence' standard has been met."' State ex rel. Am.

Standard, Inc. v. Boehler, 99 Ohio St.3d 39, 2003-Ohio-2457, ¶ 29. "'Only if the board's

decision is not supported by any evidence will mandamus lie."' (Emphasis sic.) State ex

rel. Woodman v. Ohio Pub. Emps. Retirement Sys., 144 Ohio St.3d 367, 2015-Ohio-3807,

¶ 17.

        {¶ 50} STRS has exclusive authority to determine if relator's application for

disability benefits should be granted, and the board's decision is final. R.C. 3307.62(F);

State ex rel. Cydrus v. Pub. Emp. Retirement Sys., 127 Ohio St.3d 257, 2010-Ohio-5770,

¶ 12. The STRS board, not the physicians providing evidence, make the ultimate decision

on disability. State ex rel. Hulls v. State Teachers Retirement Bd. of Ohio, 113 Ohio St.3d

438, 2007-Ohio-2337, ¶ 26. In reviewing the evidence, "'the board is permitted to accept

the findings presented in the medical reports yet still reject their ultimate conclusions, id.,

and it is not required to explain its decision or even cite the evidence upon which it has

relied."' State ex rel. Wegman v. Ohio Police & Fire Pension Fund, 155 Ohio St.3d 223,

2018-Ohio-4243, ¶ 16, citing State ex rel. Tindira v. Ohio Police & Fire Pension Fund, 130

Ohio St.3d 62, 2011-Ohio-4677, ¶ 30.

        {¶ 51} Because there is no statutory right of appeal from a decision of the STRS

board, relator possesses no adequate remedy in the ordinary course of the law. State ex rel.

Pipoly v. State Teachers Retirement Sys., 95 Ohio St.3d 327, 2002-Ohio-2219, ¶ 14.
No. 20AP-507                                                                                  15


         {¶ 52} Ohio Adm.Code 3307:1-7-01 provides the definitional framework for

disability benefits available to STRS members. Under Ohio Adm.Code 3307:1-7-01(K), "'A

disabling condition shall be 'presumed to be permanent,' if it physically or mentally

incapacitates an applicant from the performance of regular duty for a period of at least

twelve months from the date of the retirement system's receipt of the completed

application."' Relator argues that medical opinions available to the board in this case do

not constitute some evidence that relator fails to meet this standard.

         {¶ 53} The magistrate finds to the contrary that there is some evidence in the

administrative record to support the board's denial of disability benefits. Dr. O'Brien's two

reports support the board's determination. Dr. O'Brien noted that MRI exams showed no

masses or lesions, and he found no abnormalities in physical examination. Without

identifiable pathology or objective testing based on specific abnormality, he concluded that

relator was not disabled from any otolaryngologic pathology. (Stip. at 87.) After reviewing

additional evidence, Dr. O'Brien continued to find that vertigo and imbalance were

symptomatic without identifiable pathology, and he did not consider relator physically or

mentally incapacitated for 12 continuous months from the application date. (Stip. at 178.)

         {¶ 54} Relator argues that Dr. O'Brien's reports are internally inconsistent and

flawed because Dr. O'Brien recommended that relator see a neurologist. Dr. O'Brien's

recommendation does not undermine his conclusions with respect to disability, but

illustrates his belief that further testing would be beneficial to relator, which is not the same

thing.

         {¶ 55} Dr. Steiman's report also supports the decision of the board. While Dr.

Steiman recommended further diagnostic study to assess the impact of relator's Chiari

malformation, he also noted that his neurological exam did not support a finding of
No. 20AP-507                                                                               16


disability.   Dr. Steiman's conclusion that temporary disability for six months was

appropriate does not conflict with his conclusion that relator was not permanently disabled.

       {¶ 56} Relator argues that the tenor of her interview with Dr. Steiman, as described

in her testimony before the board, render his opinion equivocal, contradictory, and

ambiguous. Dr. Steiman's conclusion, however, is not in any way ambiguous: "'Ms. Joyce's

history, updated medical record review, and physical exam provide sufficient credible

evidence that she is not disabled for the STRS definition of disability."' (Stip. at 204.) The

fact that Dr. Steiman noted inconsistent assessments by Drs. Shaikh and Hoffer of relator's

Chiari malformation does not make his ultimate conclusion inconsistent merely because he

notes inconsistent medical evidence in his review of relator's records.

       {¶ 57} The evidence drawn from the reports of Dr. Steiman and O'Brien, and the

review performed by Drs. Wolfe, Allen, and Cooperman, constitutes some evidence upon

which the board could rely in denying relator's application for disability benefits. It is

therefore the decision and recommendation of the magistrate that STRS did not abuse its

discretion in denying relator's application, and that the writ of mandamus accordingly must

be denied.


                                               /S/ MAGISTRATE
                                                MARTIN L. DAVIS


                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically objects
               to that factual finding or legal conclusion as required by Civ.R.
               53(D)(3)(b).
No. 20AP-507   17